Citation Nr: 1751938	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  13-16 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to June 1972, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In October 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge, and a transcript of that hearing is of record.

In April 2015, the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDING OF FACT

The Veteran has PTSD as a result of in-service personal assault.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(5) (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends he is entitled to service connection for an acquired psychiatric condition based on his experiences in service, to include being harassed and physically and sexually assaulted, seeing a fellow service member get killed during a training exercise, coming under fire while on patrol, being in a helicopter when it made a "crash" landing, and being assigned 12-hour shifts alone in a small room.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303 (a) (2017).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f) (2017).  

VA regulations provide that, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304 (f)(5) (2017).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated." See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal assault cases

The Veteran underwent VA examinations in November 2012 and July 2015.  Neither examiner made a mental health diagnosis, citing concerns about the Veteran's credibility based on psychological testing results that indicated symptom exaggeration.  Both VA examiners found that the Veteran's description of being sexually harassed in service would be adequate to support a diagnosis of PTSD.  The examiners also noted that the Veteran's self-report of symptoms would meet the remaining PTSD criteria.  However, both examiners stated that a determination about whether the Veteran meets the criteria for PTSD could not be made without resorting to mere speculation because they deemed the Veteran's self-report not credible.

In August 2016 the Veteran underwent a private psychological examination.  The examiner opined that the Veteran's reported sexual assault as well as his combat experiences in Vietnam are both adequate to support a diagnosis of PTSD and the Veteran also meets the other criteria for a PTSD diagnosis.  The examiner opined that the Veteran's self-report of in-service trauma and subsequent anxiety appears to be accurate and believable.  The examiner diagnosed PTSD with secondary depression and anxiety.

In statements to the VA, the Veteran reported that he did attempt to report the abuse during basic training to his superiors but he was told to suck it up and fend for himself because he was a solider now.  

In a May 2013 statement the Veteran reported that when he continued to be harassed in Germany he requested that he be transferred to Vietnam, but was initially denied.  He submitted 1971 letters from his congressional representative  discussing his desire to be transferred to Vietnam and his difficulties in obtaining the transfer.  Records indicate the transfer was granted after his congressional representative intervened.

The Veteran has stated that after service he focused on raising his children and working and avoiding talking about or seeking treatment for his mental health, particularly as he worked as a police office at the VA and did not want to be stigmatized.  A co-worker of the Veteran's submitted a letter on his behalf.  She reported that she had worked with the Veteran since the early 1980's.  She recalled that the Veteran had always left the area when someone told a risqué story or joke.  He also was very reluctant to discuss his time in service, suggesting unpleasant, embarrassing experiences in basic training that continued in his other duty stations.  She reported that she encouraged him to get treatment at the VA, but he reported that he did not want to jeopardize his job. 

The Board finds the Veteran's reports of his experiences in service to be competent and credible.  He has reported his in-service experiences, including personal assaults, in similar fashion to mental health examiners and in statements to the VA.  Although the Veteran's co-worker stated he did not tell her any specifics about his experiences in service, she corroborated that he had long indicated he was negatively psychologically affected by service.  Further, records contemporaneous with the Veteran's service support that he sought a transfer of duty stations from Germany to Vietnam.  Finally, the August 2016 private psychologist who examined the Veteran diagnosed the Veteran with PTSD based on his reported in-service assaults.

The Board acknowledges the VA examinations, but finds that giving the Veteran the benefit of the doubt he is entitled to service connection for PTSD.  


ORDER

Service connection for PTSD is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


